NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 13, 2019* 
                                 Decided March 13, 2019 
                                              
                                          Before 
 
                         MICHAEL B. BRENNAN, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
                          
                         AMY J. ST. EVE, Circuit Judge 
 
No. 18‐1397 
 
PAUL CHATMAN,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                     Court for the Central District of Illinois. 
                                                
      v.                                       No. 1:15‐cv‐01228 
                                                
GREG GOSSETT, et al.,                          Joe Billy McDade, 
      Defendants‐Appellees.                    Judge. 


 
                                        O R D E R 

        Paul Chatman, an Illinois inmate, sued prison employees under 42 U.S.C. § 1983 
for violating his Fourth and Eighth Amendment rights during two strip searches of 
prison bakery workers who might have hidden yeast and sugar to make alcohol. The 
district court granted summary judgment for the defendants. It correctly reasoned that 


                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1397                                                                          Page  2 
 
no violations occurred because valid penological reasons justified the searches, and no 
evidence suggested that the searches were designed to harass Chatman, so we affirm.   
         
        At the summary‐judgment phase, we construe the facts in the light most 
favorable to the non‐moving party, Chatman. Hernandez v. Dart, 814 F.3d 836, 840 
(7th Cir. 2016). Chatman worked in the prison bakery for five years. During his tenure, 
some bakery workers began using sugar and yeast to make alcohol, and some appeared 
inebriated on the job. In response, the warden (a defendant) required guards to strip 
search bakery workers every day when they left for lunch and at the end of their shift 
“to locate and dispose of contraband … in order to maintain the safety and security of 
the facility.”   
         
        Guards conducted these searches in different ways. Typically, guards took ten 
inmates at a time into the bathroom, ordered them to remove their clothing, and 
visually inspected them. Ordinarily, the guards did not require inmates to lift their 
genitals, bend over, or spread their buttocks. Chatman does not contest the legality of 
this manner of searching inmates. When defendants Nicholas Conklin and David 
Bryant, both prison guards, were put in charge of an unscheduled bakery shift, they 
altered the process for two of the searches. They had not previously searched these 
bakery workers, and to Chatman it appeared that they did not know the standard 
approach—they looked “hesitant” and “bewildered.” 
          
        In their first search, Conklin and Bryant strip searched inmates two at a time, in 
the foyer of the bakery, which lies between two doors. The inner doors have narrow, 
rectangular windows about 4 by 20 inches, through which other inmates watched the 
searches. Chatman found the foyer cold and filthy. It smelled, had fly traps on the 
ceiling, black mold on the walls, and mice droppings on the floor. Before starting the 
search, the defendants ordered inmates to remove dirty equipment and lay down 
cardboard to stand on. The defendants told Chatman to strip, raise his arms, and permit 
a visual inspection for contraband. They also told him to lift his genitals, bend over, and 
spread his buttocks. The search lasted five minutes. Besides their commands, the 
defendants said nothing and did not touch the inmates. (Conklin, Chatman says, had “a 
smile on his face and [the search] didn’t seem like it was bothering him in the least.”) 
After he was searched, Chatman and other inmates had to wait outside, where it was 
raining, for about 45 minutes until the defendants finished the remaining searches. 
Chatman says he developed a sore throat that night and had a cough for the next eight 
days.   
No. 18‐1397                                                                               Page  3 
 
        The second search occurred a week later and only Conklin conducted it. That 
day, inmates could choose to be searched in the bathroom or bakery office—Chatman 
chose the office. The office has big windows, but the blinds were closed when Chatman 
entered. Conklin called in Chatman and another inmate and told them to undress. 
While they were taking off their clothes, Conklin opened the blinds and the door so that 
he could also observe the bakery floor during the search. He then searched Chatman 
and the other inmate. Chatman does not know if anyone on the floor saw him and does 
not remember if Conklin told him to bend over and spread his buttocks. Again, Conklin 
did not touch Chatman. After the search was complete Conklin told the inmates to get 
dressed, and he dismissed them. 
         
        After lodging complaints in the prison, Chatman turned to federal court. He 
contends that Conklin and Bryant violated his Eighth and Fourth Amendment rights by 
conducting two searches in an inhumane and harassing manner, and the warden 
violated those rights by enacting the policy that allowed the searches. The district court 
granted summary judgment for the defendants. It reasoned that neither search 
constituted cruel and unusual punishment under the Eighth Amendment, and the 
defendants did not violate Chatman’s privacy rights under the Fourth Amendment.   
         
        We review a district court’s entry of summary judgment de novo. Wilson 
v. Warren Cty., 830 F.3d 464, 468 (7th Cir. 2016). We turn to the Eighth Amendment 
claim first. Chatman maintains that the searches violated his Eighth Amendment rights 
because both the purpose and manner of the searches were unconstitutional.   
         
        Strip searches of prisoners violate the Eighth Amendment if their purpose is 
“maliciously motivated, unrelated to institutional security, and hence totally without 
penological justification.” Whitman v. Nesic, 368 F.3d 931, 934 (7th Cir. 2004) (internal 
quotation marks and citations omitted). Searches are penologically justified when 
reasonably related to finding contraband that threatens the safety and security of the 
prison. See Peckham v. Wis. Depʹt of Corr., 141 F.3d 694, 695, 697 (7th Cir. 1998); Del Raine 
v. Williford, 32 F.3d 1024, 1029, 1041 (7th Cir. 1994) (citing Bell v. Wolfish, 441 U.S. 520, 
550–51 (1979)). The prison presented uncontradicted evidence that the searches were 
intended to prevent ingredients for alcohol production and consumption from leaving 
the bakery. Preventing the distribution of intoxicating substances is a valid penological 
justification. And Chatman has not furnished evidence to support his contention that 
the purpose of the searches was simply to punish inmates for their alcohol use.   
         
No. 18‐1397                                                                         Page  4 
 
        Chatman next argues that the manner in which the two searches were conducted 
violated the Eighth Amendment. To overcome summary judgment with that argument, 
Chatman had to furnish evidence suggesting that the defendants conducted the 
searches “in a harassing manner intended to humiliate and inflict psychological pain.” 
Calhoun v. DeTella, 319 F.3d 936, 939 (7th Cir. 2003).   
         
        No evidence would permit a rational jury to find that the defendants intended to 
harass, humiliate, or psychologically injure Chatman. It is undisputed that the 
defendants did not touch the inmates, they made no gratuitous or insulting comments, 
and the searches were not prolonged. Conklin’s smile while he searched Chatman is not 
unconstitutional abuse. See Del Raine, 32 F.3d at 1040. Chatman suggests three ways in 
which the defendants intended to harass him, but none has merit.   
         
        First, Chatman argues that the windows exposed him to others, but the searches 
were not “in public,” and the defendants sought to limit exposure. They chose semi‐
private rooms and searched inmates in groups of two, which respected their privacy. 
Moreover, we have upheld a strip search that occurred in a public “lobby area,” where, 
like here, the plaintiff presented “no evidence of calculated harassment unrelated to 
prison needs.” Del Raine, 32 F.3d at 1040 (internal quotation marks omitted) (citing 
Whitley v. Albers, 475 U.S. 312, 320–21 (1986)). Second, Chatman argues that the foyer 
was cold and dirty, and the inmates had to wait in the rain until the searches were over, 
but he ignores details that eliminate an inference of an intent to harass or humiliate. He 
concedes that the defendants did not regularly conduct these searches. Because they 
seemed to find the location for the searches “in haste, under pressure, and … without 
the luxury of a second chance,” a jury could not find an intent to harass or humiliate. Id. 
(quoting Whitley, 475 U.S. at 320). Moreover, they removed dirty objects and protected 
inmates by placing cardboard on the floor. And safety concerns justified keeping the 
searched inmates separate from the others. (No evidence suggests that the defendants 
knew that it might rain while those inmates waited.) Third, Chatman contends that a 
rectal inspection was not justified to look for yeast and sugar. But “it cannot be 
questioned that the body cavities of prisoners are capable of secreting a surprising array 
of objects.” Id. at 1042 (alterations omitted).   
         
        Chatman next argues that the strip searches violated his Fourth Amendment 
privacy rights. But we have said that the Fourth Amendment only protects “prisoners’ 
bodily integrity against unreasonable intrusions into their bodies.” King v. McCarty, 
781 F.3d 889, 900 (7th Cir. 2015). Chatman “has not alleged any intrusion into his 
No. 18‐1397                                                                              Page  5 
 
body …, so even if we assume such treatment of a convicted prisoner is subject to the 
Fourth Amendment, he has failed to state a viable claim.” Id.   
 
        In closing, we address two procedural matters. First, Chatman contends that the 
district court unreasonably denied his requests for counsel. See Pruitt v. Mote, 503 F.3d 
647 (7th Cir. 2007) (en banc). But in his prison grievances and federal complaint, he 
showed the district court that he could adequately explain why he thought the searches 
were unconstitutional. Given the straightforward nature of the claim as measured 
against his demonstrated abilities to litigate it, the district court did not abuse its 
discretion in denying Chatman’s request for counsel. See id. at 654–56. 
 
        Second, Chatman argues that the district court erred in denying his discovery 
motions. He asked the district court to order the defendants to provide photographs of 
the foyer and office that he could use at trial. The court reasonably responded that the 
case was not set for trial and that Chatman could describe the area in response to a 
summary‐judgment motion, which he later did. “Trial courts retain broad discretion to 
limit and manage discovery under Rule 26 of the civil rules.” Geiger v. Aetna Life Ins. Co., 
845 F.3d 357, 365 (7th Cir. 2017) (internal alterations omitted). Because Chatman could 
describe the locations at issue, the judge’s denial was permissible. Chatman also asked 
the court to order the defendants to turn over Conklin’s and Bryant’s performance 
records. But this filing violated Federal Rule of Civil Procedure 34(a)(1)(A) because 
Chatman sent it to the court and not the defendants, and he did not explain why he 
could not follow the proper procedure. So the court appropriately struck it. To the 
extent that this filing could be construed as a motion to compel, Chatman did not 
submit the requisite certification. See FED. R. CIV. P. 37(a)(1). We have considered 
Chatman’s remaining arguments, and none has merit.   
         
                                                                                  AFFIRMED